
	
		I
		111th CONGRESS
		1st Session
		H. R. 2949
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. LoBiondo (for
			 himself and Mr. Holden) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to extend
		  preventive-health and research programs with respect to prostate
		  cancer.
	
	
		1.Short titleThis Act may be cited as the Prostate
			 Cancer Research and Prevention Act.
		2.Amendments to
			 the Public Health Service
			 Act
			(a)Preventive
			 health measuresSection 317D of the
			 Public Health Service Act (42 U.S.C.
			 247b–5) is amended by striking subsection (l)(1) and inserting the
			 following:
				
					(1)In
				generalFor the purpose of carrying out this section, there are
				authorized to be appropriated such sums as may be necessary for each of the
				fiscal years 2004 through
				2015.
					.
			(b)National
			 institutes of healthSection 417A of the
			 Public Health Service Act (42 U.S.C.
			 285a–7) is amended by adding at the end the following:
				
					(d)Authorization of
				appropriationsFor purposes
				of carrying out this section, there are authorized to be appropriated such sums
				as may be necessary for each of the fiscal years 2010 through 2015. Such
				authorization of appropriations shall be in addition to the authorization of
				appropriations established in section
				402A(a).
					.
			
